PER CURIAM.
Eddie G. Javor, a prisoner of the State of California at San Quentin Prison, applied to the district court for a writ of habeas corpus. The district court ordered the warden to show cause why a writ should not issue. Return was made thereto, after which the district court without hearing or other proceedings entered an order denying the application and discharging the order to show cause.
Javor gave notice of appeal and moved in the district court for leave to appeal in forma pauperis and for a certificate of probable cause. The district court denied both motions and certified that the appeal was not taken in good faith. Javor has now applied to this court for a certificate of probable cause.
The application is denied for the reason that Javor has not exhausted his state remedies pursuant to 28 U.S.C. § 2254 within the meaning of Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761, and for the further reason that his application for a writ of habeas corpus presents no federal question.